DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS dated 10/26/2020 appears to be directed toward a different application. The references listed on the IDS are related to camera lenses. The current Application is directed toward a wellbore scraping/cleaning apparatus. The specification does not mention lenses or cameras. The Office request that Applicant review the IDS dated 10/26/2020.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the actuation system is operable by compressing the body to thereby move the sleeve” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because Figs. 6, 8-9 are missing shading and/or cross hatching. Specific cross hatching depicts specific materials. See MPEP 608.02 and 37 CFR 1.84.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 20, which depends from claim 1, includes the limitation(s): “…wherein the actuation system is operable by compressing the body to thereby move the sleeve.”
The specification as filed describes the “body” as a drill string joint or similar structure. When describing compression of the body the specification states “For example, once the second retention formation is in the release position, a further action or action may be required to move the cleaning element to the extended position - such as an increase in the fluid pressure within the body, compression of the drill string, operation of an extension mechanism or further operation of the actuation system (e.g. to bring a slideable sleeve or wedge to bear upon the cleaning element, adapted to urge the cleaning element outwardly) or the like.” The specification as filed does not describe or show how compression of the body occurs; or how compression of the body would shift the cleaning element. It is unclear if the term “body” is referring to a different body than the “body” introduced in claim 1. 
Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11, 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, which depends from claim 8, includes the limitation(s): “a protrusion” Claim 8 recites “a protrusion”. It is unclear if the recitation of “a protrusion” in claim 9 refers to the same protrusion recited in claim 8, or if a second, additional protrusion is required by claim 9. 
Claims 25-26 includes the limitation(s): “a tubular body” and/or “a/the body”. It is unclear if the recitation of “a tubular body” in claims 25-26 refers to the same body recited in claim 1, or if a second, additional body is required by claims 25-26. 
Claim 11 includes the limitation(s): “…wherein the protrusion is generally L-shaped in cross section…” The term "generally" in claim 11 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification as filed shows what may be a generally L-shaped protrusion in Fig. 6, where the protrusion has a 90 degree angle. However, the 
Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 fails to further limit claim 1, from which it depends, as it is broader than claim 1. 
Claim 1 includes the limitation(s): “…the first and second retention formations being slideably releasable from one another by sliding the second retention formation from the retaining position to the release position…”

Claim 1 requires the second retention formation to be slideably releasable, claim 2 requires the second retention formation to be slideably or rotatably releasable.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-9, 12-13, 17, 19, 23, 25-26, 29-31, 35 is/are, as best understood, rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krieg (US 20110214873).

Regarding claim 1, Krieg teaches:
A downhole cleaning apparatus comprising: 
a body (Krieg comprising 14) and a cleaning element (Krieg comprising 28) coupled to the body; the cleaning element selectively moveable in relation to the body (Krieg Figs. 12, 16-17) to an extended position (Krieg Fig. 13-15); and 
the cleaning element having an inner portion comprising a first retention formation (Krieg comprising 48) and an outer portion comprising a cleaning formation (Krieg 28): and 
an actuation system (Krieg comprising 102/108) comprising a second retention formation (Krieg comprising 60 and near 60) slideable in relation to the body between a retaining position (Krieg Fig. 12, 16-17) and a release position (Krieg Fig. 13-15); 
wherein, in the retracted position, the first retention formation is coupled (Krieg via spring force) to the second retention formation; the first and second retention formations being slideably releasable (Krieg [0066]) from one another by sliding the second retention formation from the retaining position to the release position, in which the cleaning element is able to move to the extended position.

Regarding claim 2, Krieg teaches:
The cleaning apparatus of claims 1, wherein the second retention formation is slideable (Krieg [0066]) along an axis or rotatable around an axis, between the retaining and release positions.

Regarding claim 8, Krieg teaches:
The cleaning apparatus of claim 1, wherein one of the first retention formation or the second retention formation comprises a protrusion (Krieg 51) and the other of the (Krieg 60) or aperture sized to receive at least a part of the protrusion.

Regarding claim 9, Krieg teaches:
The cleaning apparatus of claim 8, wherein the first retention element comprises a protrusion (Krieg 51) from an inner face (Krieg near 49/50) of the cleaning element and the second retention formation comprises a recess (Krieg 60) or aperture sized to receive at least a part of the first retention formation.

Regarding claim 12, Krieg teaches:
The cleaning apparatus of claim 1, further comprising a setting sleeve (Krieg comprising 102/108), the sleeve slideable within the body; the sleeve comprising the second retention formation and being axially rotatable and/or longitudinally slideable (Krieg Fig. 11-17) in relation to the body.

Regarding claim 13, Krieg teaches:
The cleaning apparatus of claim 12, wherein an outer surface (Krieg 102 near 60) of the setting sleeve comprises the second retention formation.

Regarding claim 17, Krieg teaches:
The cleaning apparatus of claim 1, wherein the cleaning element is biased (Krieg via 48) towards the extended position

Regarding claim 19, Krieg teaches:
The cleaning apparatus of claim 1, wherein the actuation system comprises; 
a ball (Krieg at least one of 122/126, [0076]) and/or a dart; and 
a seat (Krieg at least one of 116/118) to receive(Krieg [0072-0079]) a through bore (Krieg 18) through the body to facilitate an increase (Krieg [0072-0079]) of internal pressure within the body, the increase in pressure causing the second retention formation to move from the retaining position to the release position.

Regarding claim 23, Krieg teaches:
The cleaning apparatus of claim 1, wherein the cleaning formation comprises a cutting profile (Krieg comprising 28) or a brush operable, in use, by axial and/or rotational reciprocation to remove debris from a surface in which the cleaning elements are in contact.

Regarding claim 25, Krieg teaches:
The cleaning apparatus of claim 1 comprising a tubular body (Krieg comprising 14) defining a longitudinal axis (Krieg near 79) and a plurality of cleaning elements (Krieg comprising 28), wherein the plurality of cleaning elements are symmetrically disposed around the longitudinal axis.

Regarding claim 26, Krieg teaches:
(Krieg comprising 14) defining a longitudinal axis (Krieg near 79) and a plurality of cleaning elements (Krieg comprising 28), wherein the body comprises an opening corresponding (Krieg near 28, see at least Fig. 10) to each cleaning element, wherein the outer portion of each cleaning element is configured to (Krieg near 28, see at least Fig. 10) at least partially extend through the openings and to extend outwards from an outer surface of the body, when in their extended positions.

Regarding claim 29, Krieg teaches:
The cleaning apparatus of claim 26 comprising a one or more longitudinal or helical flutes (Krieg recessed areas between ribs, near 28, [0042]), the/each flute being defined between longitudinal or helical ribs (Krieg near 28, [0042]), wherein longitudinal or helical paths defined by the cleaning elements run along the ribs.

Regarding claim 30, Krieg teaches:
A method of cleaning an inside of a wellbore, the method comprising: 
providing a cleaning apparatus having a body (Krieg comprising 14) and a cleaning element (Krieg comprising 28) coupled to the body;
the cleaning element having an inner portion comprising a first retention formation (Krieg comprising 48) and an outer portion comprising a cleaning formation (Krieg 28): 
running (Krieg Fig. 11) the cleaning apparatus into the wellbore; 
(Krieg [0042, 0065-0066, 0075-0079]) an actuation system (Krieg comprising 102/108) to cause a second retention formation (Krieg comprising 60) to slide from a retaining position (Krieg Figs. 12, 16-17) in which the second retention formation is coupled (Krieg via spring force) to the first retaining formation, to a release position (Krieg Fig. 13-15) in which the first and second retaining formations are released from one another: then moving the cleaning element from the retracted position to an extended position (Krieg Fig. 13-15).

Regarding claim 31, Krieg teaches:
The method of claim 30, comprising cleaning (Krieg [0042, 0062-0066, 0075-0080]) the inside of the wellbore using the cleaning element, by moving the cleaning apparatus in relation to the wellbore and flowing (Krieg Fig. 6, 13-14) fluid through a through bore through the body.

Regarding claim 35, Krieg teaches:
The method of claim 30, comprising changing (Krieg [0072-0079]) the fluid pressure in the body and one or more of (Krieg [0072-0079]): moving the cleaning elements from the retracted position to the extended position by increasing the fluid pressure; blocking a through bore through the body and increasing pressure so as to move the second retention formation and/or to break a shear pin.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3-4 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Krieg in view of Lassoie (US 20050241856).

Regarding claim 3, Krieg teaches:
The cleaning apparatus of claim 1, but does not expressly state wherein the second retention formation is biased towards the retaining position.
Lassoie teaches a downhole expandable scraping/milling tool comprising an internal shifting component (Lassoie 11) comprising a retention formation (Lassoie near 26/27); wherein the retention formation is biased (Lassoie via 42) towards the retaining position.
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Krieg to include biasing the retention formation to the retaining position in order to reduce the chance accidental expansion and to prevent the device from staying in the extended position, reducing the chance of damaging the tool, borehole, casing, or other downhole equipment when tripping in or out of the well. 
Regarding claim 4, the combination of Krieg and Lassoie teaches:
The cleaning apparatus of claim 3, wherein the second retention formation is biased towards the retaining position by a resilient biasing arrangement (Lassoie via 42) which acts between (Lassoie portion of body below spring) the body and the second retention formation.

Claim 7 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Krieg in view of Booth (US 20090218092).

Regarding claim 7, Krieg teaches:
The cleaning apparatus of claim 1, but does not expressly state wherein the first and second formations together function as a latch, to latch the cleaning element in the retracted position.
Booth teaches a downhole cleaning tool (Booth 10) comprising an extendable cleaning element (Booth 30), and first (Booth comprising 32) and second (Booth comprising 48) retention formations wherein the first and second formations together function as a latch (Booth [0039-0041]), to latch the cleaning element in the retracted position.
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Krieg to include a latching structure in the retention formations to latch the formations in the retaining position in order to reduce the chance accidental expansion reducing the chance of damaging the tool, borehole, casing, or other downhole equipment when tripping in or out of the well. 

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The following prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Carpenter (US 2857141) teaches a downhole cleaning apparatus comprising: a body (Carpenter 10) and a cleaning element (Carpenter comprising 40) coupled to the body; the cleaning element selectively moveable in relation to the body from a retracted position (Carpenter Fig. 1) to an extended position (Carpenter Fig. 2); and the cleaning element having an inner portion comprising a first retention formation (Carpenter 34) and an outer portion comprising a cleaning formation (Carpenter 40): and an actuation system (Carpenter comprising 52) comprising a second retention formation (Carpenter 52) slideable in relation to the body between a retaining position (Carpenter Fig. 1) and a release position (Carpenter Fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808. The examiner can normally be reached M-F 2:00-10:00 PM EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Carroll/           Primary Examiner, Art Unit 3674